Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 20, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00386-CV



    IN RE ABIRA MEDICAL LABORATORIES, LLC D/B/A GENESIS
                   DIAGNOSTICS - II, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                       County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1080417

                        MEMORANDUM OPINION

      Relator Abira Medical Laboratories, LLC d/b/a Genesis Diagnostics - II filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West Supp. 2017); see also Tex. R. App. P. 52. In the petition, relator asks this
Court to compel the Honorable Roberta Lloyd, presiding judge of County Civil
Court at Law No. 4 of Harris County, to set aside her April 25, 2018 order granting
the plea to the jurisdiction filed by Hologic, Inc.

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We lift our stay entered on October
3, 2018, and deny the motion to reconsider the stay as moot.


                                    PER CURIAM

Panel consists of Justices Christopher, Brown and Wise.